Citation Nr: 0620967	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1987 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
previously appealed issue of service connection for a low 
back disorder was granted in an August 2005 rating decision, 
and is no longer before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In September 2004 the Board remanded the issues of service 
connection for bilateral hearing loss and an acquired 
psychiatric disorder.  The RO was requested to obtain the 
veteran's Social Security Administration decision, if any, 
and any medical records used in the decision.  As recognized 
by the veteran's accredited representative in a January 2006 
statement, there has been no attempt to obtain the veteran's 
Social Security Administration records.  The United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
the need to obtain SSA medical records in cases involving VA 
claims. Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).  

In the September 2004 remand, the Board also requested that a 
VA medical examination of the veteran's hearing be performed, 
and that the examiner comment as to the etiology of the 
veteran's bilateral hearing loss. A VA audiological 
examination was performed in April 2005.  However, the 
audiologist's diagnosis was limited to notice that the 
veteran did not meet pure tone hearing thresholds for 
adjudication purposes.  The audiologist did not address the 
etiology of the veteran's hearing loss as requested by the 
Board. While 38 C.F.R. § 3.385 establishes impaired hearing 
disability, it has been determined that the threshold for 
normal hearing is from zero to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  In light of 
elevated threshold levels shown both during and after the 
veteran's period of service, a medical opinion regarding the 
etiology of the veteran's hearing loss is necessary.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders." In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Social Security 
Administration records pertinent to the 
veteran's claim for Social Security 
disability benefits, if any, including the 
medical records relied upon concerning 
that claim.

2.  The veteran should be scheduled for a 
VA audiological examination for the 
purpose of determining whether he 
currently has hearing loss pursuant to VA 
criteria and the etiology of any such 
disorder. The RO should forward the 
veteran's claims file to the VA examiner. 
The examiner should review the entire 
claims file and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that any hearing loss is 
etiologically related to service or any 
incident therein.	

3.	When the requested development has been 
completed,        
review the case.  If the benefits sought on 
appeal are not granted, furnish the veteran 
with a supplemental statement of the case 
and afford him a reasonable opportunity to 
respond.  Then, if appropriate, return the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


